DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 4/25/2022.
Claims 1 and 21 are amended.
Claims 2, 10-11, 18-20, and 22-23 are cancelled.
Claims 1, 3-9, 12-17, 21, and 24 are pending. 

Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive.
The Applicant notes that the claim limitations “resembling a drinking glass” is defined as “resembles a handheld drinking glass or tumbler such as a whiskey glass or tulip shaped bowl, although the particular appearance or material is not essential; more generally the AP system comprises a receptacle (101) arranged to house an aerosol generator (130) and provide a partially enclosed central volume (112) within which the vapor may collect” (p. 8; see pp. 4-5 of the instant specification). The Applicant further notes that the limitation “in a manner similar to sipping a drink from a tumbler” is defined as “notably therefore the user does not have to place the receptacle in their mouth, and furthermore the AP system is not dependent upon an inhalation by the user to generate a dose of aerosol payload within the brief but variable period of time afforded by that action (p. 8; see p. 9 of the instant specification). 
The Examiner respectfully disagrees that the specification defines the limitations “resembling a drinking glass” and “in a manner similar to sipping a drink from a tumbler.” 
First, the instant specification does not make sufficiently clear that any of the claim limitations depart from common usage of a person of ordinary skill in the art. "In the absence of an express intent to impart a novel meaning to the claim terms, the words are presumed to take on the ordinary and customary meanings attributed to them by those of ordinary skill in the art."  Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 67 USPQ2d 1132, 1136 (Fed. Cir. 2003). See MPEP 2111.01(III). 
Moreover, the Applicant’s instant specification supports the proposition that Applicant’s purported definitions are in fact not definitions but rather mere possibilities. Regarding the limitation “resembling a drinking glass,” the instant specification states that the particular appearance or material is not essential (p. 4-5). Regarding the limitation “similar to sipping a drink from a tumbler,” the instant specification states that “[h]owever, it is not excluded that the user’s mouth may contact the receptacle during use” (p. 9). 
Therefore, the limitations “resembling a drink glass” and “in a manner similar to sipping a drink from a tumbler” will be interpreted under broadest reasonable interpretation consistent with customary usage in the art, not as argued by the Applicant. 

The Applicant argues that these claim limitations distinguish both in form and functionality from Shwadchuck (p. 8-9). 
The Examiner respectfully disagrees. 
Regarding the claim limitation “a receptacle resembling a drinking glass,” the Examiner contends that Shwadchuck’s outer housing (“receptacle”) resembles a drinking glass. The limitation “drinking glass” is interpreted under broadest reasonable interpretation as “a container for holding liquids while drinking” as defined by vocabulary.com and thefreedictionary.com (see also Merriam Webster dictionary defining “water glass” as “a glass vessel (such as a drinking glass) for holding water”). In Shwadchuck’s case, the outer housing of the receptacle resembles a “drinking glass” because it holds a vapor (see para. 27-28 of Shwadchuck). Moreover, Shwadchuck’s outer housing has a cylindrical shape, similar to that of a highball glass. Therefore, Shwadchuck’s outer housing resembles “a drinking glass.”

    PNG
    media_image1.png
    842
    500
    media_image1.png
    Greyscale

Regarding the claim limitation “in a manner similar to sipping a drinking from a tumbler,” the Examiner contends that Shwadchuck’s outer housing (“receptacle”) operates in a “manner similar to sipping a drink from a tumbler.” First, the instant specification states that a user’s mouth may contact the receptacle during use (see p. 9 of the instant specification) and is therefore consistent with the inhalation of vapor/air at Shwadchuck’s mouthpiece 134 (para. 19, 21). Second, inhalation of air/vapor involves a similar action to sipping a drink from a tumbler through a straw; both actions require application of negative pressure at an opening to draw a fluid through the opening. Lastly, such a limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. 
However, because the outer housing of Shwadchuck is identical to the claimed invention, it is capable of being operated with similar if not identical claimed characteristics. Therefore, Shwadchuck’s outer housing may operate “in a manner similar to sipping a drink from a tumbler.” 


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 8, 14, 16, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shwadchuck (US 2018/0056015).
Regarding claim 1, Shwadchuck discloses a vaporizer (abstract) comprising:
a vaporizing assembly (104; see Fig.1; equivalent to an aerosol generator) for outputting air/vapor (Paragraph 13; equivalent to generating an aerosolized payload); and
a vaporizer (100; the outer housing is equivalent to a receptacle) including a combined vapor chamber (254; Fig. 2) or cooling chamber (380; Fig. 3; equivalent to a partially enclosed central space) for mixing of vapors (Paragraph 27-28; equivalent to holding at least a portion of the aerosolized payload),
wherein the vaporizing assembly is positioned inside the outer housing of the vaporizer (see Fig. 2-3; Paragraph 12) and comprises a cooling means (120) such as a fan or air pump (Paragraph 20; equivalent to an airflow generator) such that air may be drawn from outside the vaporizer into housing (Paragraph 20) and into the combined vapor chamber or cooling chamber (see arrows in Fig. 2 and 3); and
the combined vapor chamber or cooling chamber include a mouthpiece (134; equivalent to a first opening) activated by a user inhaling the air/vapor (Paragraph 19, 21).
Regarding the claim limitation “a receptacle resembling a drinking glass,” the limitation “drinking glass” is interpreted under broadest reasonable interpretation as “a container for holding liquids while drinking” as defined by vocabulary.com and thefreedictionary.com (see also Merriam Webster dictionary defining “water glass” as “a glass vessel (such as a drinking glass) for holding water”). In Shwadchuck’s case, the outer housing of the receptacle resembles a “drinking glass” because it holds a vapor (see para. 27-28 of Shwadchuck). Moreover, Shwadchuck’s outer housing has a cylindrical shape, similar to that of a highball glass.
Regarding the claim limitation “the receptacle comprises a first opening from which a user may inhale…in a manner similar to sipping a drink from a tumbler,” the instant specification states that a user’s mouth may contact the receptacle curing use (see p. 9 of the instant specification) and is therefore consistent with the inhalation of vapor/air at Shwadchuck’s mouthpiece 134 (para. 19, 21). Second, inhalation of air/vapor involves a similar action to sipping a drink from a tumbler through a straw; both actions require application of negative pressure at an opening to draw a fluid through the opening. Lastly, such a limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. However, because the outer housing of Shwadchuck is identical to the claimed invention, it is capable of being operated with similar if not identical claimed characteristics. Therefore, Shwadchuck’s outer housing may operate “in a manner similar to sipping a drink from a tumbler.” 


Regarding claim 3, Shwadchuck discloses air intake (118; equivalent to one or more air vents) located at the bottom of the vaporizer housing (see Fig. 1-3) wherein air travels through the intake into vents (116; Paragraph 20; equivalent to one or more intake vents of the aerosol generator).

Regarding claim 8, Shwadchuck discloses a second heating element (130) and e-juice chamber (132).

Regarding claim 14, Shwadchuck discloses a first heating element control unit (114) that activates the first heating element (108) by a user inhaling from the mouthpiece (Paragraph 19) and using a trigger (136) to activate a coil (130; Paragraph 23). Therefore, the control unit may activate the first heating element without a corresponding activation of the coil. 

Regarding claim 16, Shwadchuck discloses the vaporizer is handheld (Paragraph 31). 

Regarding claim 21, Shwadchuck discloses a method of vaporizing volatiles (see claim 7) comprising:
drawing ambient air via cooling means (120; equivalent to generating airflow using an airflow generator) such as a fan or air pump (Paragraph 20);
heating plant matter (PM) by turning on a first heating element (108) to form vapors (paragraph 27) and vaporizing e-juice by heating up coil (130) (Paragraph 27; equivalent to generating an airborne payload), wherein the air flows into the vaporizing assembly (Paragraph 20) to output a mixture of air and vapor (paragraph 13, 28; interpreted as a mixing with airflow to form an aerosolized payload);
providing a combined vapor chamber (254; Fig. 2) or cooling chamber (380; Fig. 3; equivalent to a partially enclosed central space) for mixing of vapors (Paragraph 27-28; equivalent to holding at least a portion of the aerosolized payload) inside a vaporizer (100; the outer housing is equivalent to a receptacle); and
wherein drawing ambient air and heating plant matter and e-juice occurs within the housing of the vaporizer (see Fig. 1-3).
Regarding the claim limitation “a receptacle resembling a drinking glass,” the limitation “drinking glass” is interpreted under broadest reasonable interpretation as “a container for holding liquids while drinking” as defined by vocabulary.com and thefreedictionary.com (see also Merriam Webster dictionary defining “water glass” as “a glass vessel (such as a drinking glass) for holding water”). In Shwadchuck’s case, the outer housing of the receptacle resembles a “drinking glass” because it holds a vapor (see para. 27-28 of Shwadchuck). Moreover, Shwadchuck’s outer housing has a cylindrical shape, similar to that of a highball glass.
Regarding the claim limitation “the receptacle comprises a first opening from which a user may inhale…in a manner similar to sipping a drink from a tumbler,” the instant specification states that a user’s mouth may contact the receptacle curing use (see p. 9 of the instant specification) and is therefore consistent with the inhalation of vapor/air at Shwadchuck’s mouthpiece 134 (para. 19, 21). Second, inhalation of air/vapor involves a similar action to sipping a drink from a tumbler through a straw; both actions require application of negative pressure at an opening to draw a fluid through the opening. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shwadchuck (US 2018/0056015) as applied to claim 1 above, and further in view of Bird et al. (US 2009/0013993).
Regarding claim 4, Shwadchuck discloses the vaporizer as discussed above with respect to claim 1 including the mouthpiece (134).
However, Shwadchuck is silent as to the first opening comprises a lip that curves downward toward the partially enclosed central space.
Bird teaches an inhalation device (title) comprising a mouth piece assembly (60; Fig. 2) comprising an open ended tubular stem (74; interpreted as a first opening) including a lip sealing ridge (76), a crest (78), a trough (79), and a bite block (80) (collectively interpreted as a downward curving lip; see Fig. 2 below; para. 98-99). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mouthpiece of Shwadchuck to include the lip sealing ridge, crest, trough, and bite block of Bird because (a) such a configuration creates a seal between the mouthpiece and a user’s lips to ensure that no air or very little air escapes between the lips when inhaling (Bird; para. 98) and (b) such modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV).


    PNG
    media_image2.png
    800
    466
    media_image2.png
    Greyscale

	
Claims 5, 7, 15, 17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Shwadchuck (US 2018/0056015) as applied to claims 1 and 21 above and further in view of Bretillot et al. (US 2014/0291414).
Regarding claims 5 and 24, Shwadchuck discloses the vaporizer as discussed above with respect to claims 1 and 21, wherein the mouthpiece (134) appears to be integral to the device (see Fig. 2-3).
However, Shwadchuck is silent as to a first opening comprising a straw and a top valve through which a user may inhale the aerosolized payload through the straw.
Bretillot teaches a device for generating an aerosol (abstract) comprising a glass (254), cover (250) including a primary member (256) and straw (258), the straw extending through the primary member and has an opening through which a separate straw (Paragraph 66), wherein the straw includes a mouthpiece (262) with two side outlets (264) (Paragraph 69), and a gasket material extends in an annulus around the perimeter of the underside of the primary member to provide a cushioning buffer and seal between the glass and cover (Paragraph 73), wherein a user inhales through the straw (Paragraph 69).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the mouthpiece of Shwadchuck for the straw and primary member of Bretillot and applying the known method of inhaling through the straw as in Bretillot because the configuration addresses the problem of convection causing the aerosol cloud to disperse, settle, or be difficult to consume when transported (Bretillot; Paragraph 66), the side outlets provides a stronger taste experience by reducing the likelihood of particles extending towards the back of the throat due by striking mouth surfaces (Bretillot; Paragraph 69). 

Regarding claim 7, modified Shwadchuck discloses the straw including the two side outlets (264; equivalent to airflow restrictor). 

Regarding claim 15, modified Shwadchuck discloses the cover and straw (Bretillot; 250, 258; interpreted as a first upper part) and the outer housing of the vaporizer assembly (see Fig. 1; interpreted as a re-attachable second lower part).

Regarding claim 17, modified Shwadchuck discloses two side outlets (Bretillot; 264; equivalent to a plurality of openings through which the generated aerosolized payload may be inhaled). 

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shwadchuck (US 2018/0056015) in view of Bretillot et al. (US 2014/0291414) as applied to claim 5 above, and further in view of Buchberger (US 2013/0074857).
Regarding claim 6, modified Shwadchuck discloses the vaporizer as discussed above with respect to claim 5.
However, modified Shwadchuck is silent as to the straw comprises a flavor insert comprising a flavored material in the form of a permeable plug, a gel, or an inner coating. 
	Buchberger teaches an inhaler (abstract) comprising a mouthpiece, wherein channel was of the mouthpiece conducting the inhalable medium is coating with a flavoring material (paragraph 21). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adding a flavoring material coating as in Buchberger to the straw of modified Shwadchuck in order to further enrich the inhalable medium with flavorings (Buchberger; Paragraph 21). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shwadchuck (US 2018/0056015) as applied to claim 1 above and further in view of Verleur (US 2015/0305409).
Regarding claim 9, Shwadchuck discloses the vaporizer as discussed above with respect to claim 1, and further comprising one or more rechargeable batteries (106; Paragraph 12) which power the heating element (Paragraph 18). 
However, Shwadchuck is silent as to a base arranged to support the receptacle, wherein the base comprises a power source arranged in operation to electrically couple to the aerosol generator while the base is supporting the receptacle.
Verleur teaches an electronic cigarette or vaporizer (abstract) comprising a battery charger (400A; Fig. 9; equivalent to a base) having charging contacts (402) attached or connected to charging contacts (160) provided on the outer shell (106) (Paragraph 57; equivalent to supporting a receptacle), and a plug (410) for connecting the charger to a power source (Paragraph 53; equivalent to a power source) wherein the charger may include an overvoltage and overcurrent protection in order to prevent over charging of the battery (Paragraph 57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the battery charger including an overvoltage and overcurrent protection as in Verleur to the system of Shwadchuck because (a) Shwadchuck suggests recharging the battery (Paragraph 12), and (b) Verleur’s charger is beneficial because it prevents overcharging of the battery thereby assuring long battery life and reducing the likelihood of overheating (Verleur; Paragraph 57). 
Regarding the claim limitation “a power source arranged in operation to electrically couple to the aerosol generator while the base is supporting the receptacle,” Shwadchuck’s power source (Verleur; 410) is indirectly coupled to the heating element (130) through the battery (106).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shwadchuck (US 2018/0056015) as applied to claim 1 above and further in view of Bowen (US 2017/0259170).
Regarding claim 12-13, Shwadchuck discloses the vaporizer as discussed above with respect to claim 1 including a first heating element control unit (114) for activating the first heating element (Paragraph 27).
However, Shwadchuck is silent as to wherein the control unit activates the aerosol generator in one or more circumstances selected from the group consisting of a predetermined period of time elapsing, the receptacle being picked up, and the receptacle being put down; and a sensor for detecting whether or not the receptacle has been picked up.
Bowen teaches a vaporization device (abstract) wherein the device includes a sensor based standby state such that after lack of movement or placement in a charging cradle the controller may convert to a sleep mode (Paragraph 88), the device may be awoken from the sleep mode by movement indicating the user has picked up the device, or removal from the charging cradle (Paragraph 88), the device including one or more sensors, such as a motion sensor or accelerometer to detect various orientations and/or movements that a user may impart on the device (Paragraph 33). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a motion sensor as in Bowen to the vaporizer of Shwadchuck and modify the vaporizer of Shwadchuck such that the control unit puts the vaporizer in a sleep mode or awakes the vaporizer from sleep mode based on picking up the vaporizer as in Bowen in order to conserve battery power (Bowen; Paragraph 88). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jones (US 2014/0102463) teaches a personal vapor device disguised as a drinking container such that the vapor device can be used without drawing attention to the user (see abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712